Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claims 7 and 21 in the reply filed on 12/30/2020 are acknowledged. No new matter is entered.
Claims 1-21 are pending in this application. Claims 1-6 and 10-15 are withdrawn as drawn to an unelected invention.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Tanida on 01/28/2021.

The application has been amended as follows: 

Regarding claim 7, on line 22, delete “and”, and insert – the transparent conductive layer comprises a first surface, the first metal electrode and the second metal electrode are formed on the first surface of the transparent conductive layer, and--.

On line 25, after “between”, insert – the first surface of the transparent conductive layer and the overhanding portion, the space being filled with no conductive material.—



Regarding claim 21, after line 22 of the claim, insert – the transparent conductive layer comprises a first surface, the first metal electrode and the second metal electrode are formed on the first surface of the transparent conductive layer, --.

On line 24, after “between”, insert – the first surface of the transparent conductive layer and the overhanging portion, the space being filled with no conductive material, and --.

On line 24, after “between”, delete “the overhanging portion and the portion of the transparent conductive layer at a boundary between the insulating area and the second area, the space being filled with no conductive material, and”.

Reasons for Allowance
This application is in condition for allowance except for the presence of claims 1-6 and 10-15 directed to an invention non-elected without traverse. Accordingly, claims 1-6 and 10-15 are cancelled.
Claims 7-9 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 7 and 21, the closest prior art reference Hayashi et al. (US 20160197210) discloses most of the limitations of the claims as set forth in the previous action. The reference fails to teach that a space is formed between the first surface (or top surface) of the transparent conductive layer [19a] and the overhanging portion of their respective electrodes (15) and (14) since conductive layers (19b) to (19d) prima facie obvious to modify the solar cell of Hayashi as such.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/Examiner, Art Unit 1721                        
                                                                                                                                                                                /ELI S MEKHLIN/Primary Examiner, Art Unit 1796